Cook, J.,
delivered the opinion of the conrt.
This is an appeal from a judgment of the circuit court of Yazoo county, approving an order of the hoard of supervisors declaring the stock law in force in beat 3 of the county.
Appellants complain because they say beat 3 of the county does not constitute, as required by chapter 219, Laws 1912, “any part of two or more townships, not less than thirty-six square miles,” and, secondly, because-seventy-eight voters residing in Yazoo City, and owning no real estate outside said city, were allowed to vote in the election, and, eliminating these voters, the order was not approved by the voters. According to our count, the proposed district contained not less than thirty-six full sections of land and several parts of sections besides.
The cases of Gore v. Doolittle, 77 Miss. 620, 27 So. 997, and Garner v. Webster County, 79 Miss. 565, 31 So. 210, are relied on to reverse the judgment below. We do not think that either of these cases support the contention of appellants. The district does not fall within the condemnation of these cases.
The second point is based on the theory that Yazoo City is already under the stock law, and that therefore the seventy-eight voters residing in the city were disqualified to vote. The argument on this point is interesting, but it seems to us that it is unsound, because it is based upon a false premise. Yazoo City is not working under the general law governing municipalities, but it is working under a special charter granted in 1884. It is contended tliat the legislature granted to the city exclusive authority over this question of stock running at large within the city, and in pursuance of that authority the municipal authorities have passed an ordinance, the effect of which is to make Yazoo City a separate stock law district. The power relied on to support this contention is in these words:
*254“That said council shall have power by ordinance: Ninth. To prevent cattle, horses, hogs, dogs, and other animals from running at large in the streets by impounding the same, or the use of such other means as they may see proper to adopt, regulate the driving of hogs, cattle and other animals through the streets, and the speed of riding and driving vehicles through the same, and to establish and regulate public pounds.”
It will be observed that the power conferred is limited to the prevention of animals'from “running at large in the streets,” and, if the power is enlarged by ordinance, the ordinance would exceed the charter power. In truth, the so-called stock laws are, more properly speaking, no-fence laws — laws to permit the cultivation of unfenced crops, and all of the regulations are to make effectual this purpose. ]Ye can see no reason why Ya-zoo City voters should be excluded from participation in the election.
In attempting to interpret the intention of the legislature, it is important that we take into consideration the conditions the lawmakers are endeavoring to deal with. Our state is largely devoted to agriculture, and we have no cities in the usual acceptation of that term. Most “cities” in this state are mere hamlets; but, of course, this has no application to the thriving city in question. But an isolated exception will not control or aid in interpreting the will of the legislature. If Yazoo City was permitted to live alone, to permit cattle, pigs, and horses to'stray at will, it would be hardly possible for the farming community adjacent to the city to throw down their fences. So far as Yazoo City pigs and cows are concerned, they could roam at will and grow fat at the expense of the tillers of the soil. The paramount thought of the legislature was to protect crops, and to relieve the owners of some of the necessity of building a five hundred dollar fence to fence out a five dollar beast, and even the town cow must give up some of her traditional rights for the general good.

Affirmed.